              Case 5:19-cv-04104 Document 1 Filed 11/05/19 Page 1 of 7




                       19-4104IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


 UNITED STATES OF AMERICA,

                                   Plaintiff,
                     v.                                     Civil No. 19-4104

 RYAN P. WINEBRENNER and CAMILLE
 ELAINE ENGLISH, a/k/a CAMILLE
 ELAINE WINEBRENNER,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Kathryn E. Sheedy, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon Defendants in the following manner:

                a.        Defendant Ryan P. Winebrenner may be served the Summons and a copy

                          of the Complaint at 305 S. 12th Street, Independence, KS 67301, within the

                          jurisdiction of this Court.

                b.        Defendant Camille Elaine English, a/k/a Camille Elaine Winebrenner, may

                          be served the Summons and a copy of the Complaint at 305 S. 12th Street,

                          Independence, KS 67301, within the jurisdiction of this Court.

        3.      Defendant Ryan P. Winebrenner executed and delivered to Plaintiff United States,

acting through the Rural Housing Service, United States Department of Agriculture, a promissory
             Case 5:19-cv-04104 Document 1 Filed 11/05/19 Page 2 of 7




note on April 21, 2006, in the principal amount of $35,640.00, together with interest at the rate of

5.7500 percent (5.7500%) per annum on the unpaid balance. As consideration for this note,

Plaintiff United States made a Rural Housing loan to Defendant Ryan P. Winebrenner, pursuant

to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A true and

correct copy of the Promissory Note is attached as Exhibit A.

       4.      On April 21, 2006, to secure repayment of the indebtedness, Defendant Ryan P.

Winebrenner executed and delivered a purchase-money security interest in the form of a real estate

mortgage upon real property commonly known as 108 E. Sycamore, Independence, Kansas 67301

and located in Montgomery County, Kansas, within the jurisdiction of this Court, described as

follows:

               Lot 14, Block 3, McBride’s Northside Addition to the City of
               Independence, Montgomery County, Kansas.

This real estate mortgage was filed on April 25, 2006, in the office of the Register of Deeds of

Montgomery County, Kansas, in Book 557 at Page 58. A true and correct copy of the Mortgage

is attached as Exhibit B.

       5.      On April 21, 2006, Defendant Ryan P. Winebrenner executed a Subsidy Repayment

Agreement. The recapture of any and all amounts granted under this Agreement are secured by

the Real Estate Mortgage described above pursuant to the Housing Act of 1949, as amended, 42

U.S.C. § 1490a, and the implementing regulations, 7 C.F.R. 3550.162. As of June 26, 2019, there

was due the total amount of $2,288.40. This amount is to be recovered in rem only, and only after

recovery of the principal (including advances and other recoverable costs) and accrued interest due

on the Promissory Note through the date of sale of the real property. A true and correct copy of

the Subsidy Repayment Agreement is attached as Exhibit C.




                                                 2
             Case 5:19-cv-04104 Document 1 Filed 11/05/19 Page 3 of 7




       6.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A, B and C.

       7.      Defendant Ryan P. Winebrenner failed to pay installments of principal and interest

when due in violation of the liability and security documents set out above. Plaintiff United States

elected to exercise its option to declare the entire unpaid principal balance plus interest to be

immediately due and payable and made demand for these amounts.

       8.      Defendant Ryan P. Winebrenner filed Chapter 7 bankruptcy in the United States

Bankruptcy Court for the District of Kansas in Case No. 17-10090.              Defendant Ryan P.

Winebrenner received a discharge on May 8, 2017. However, the bankruptcy court later revoked

that discharge and the case was closed. Consequently, Defendant Ryan P. Winbrenner remains

personally liable on the note and mortgage.

       9.      The amount due on the promissory note is principal in the amount of $47,603.97

(including unpaid principal of $31,903.61, escrow replenish of $11,489.26, agency title report fees

of $225.00, caretaker fees of $2,275.00, homeowner advance program for escrow of $711.07,

escrow fees of $999.00, and late fees of $1.03) as of June 26, 2019; plus interest in the amount of

$17,669.95 (including interest on principal of $16,394.44 and interest on advances of $1,275.51)

accrued to June 26, 2019; plus interest accruing thereafter at the daily rate of $7.3413 (including

daily interest on principal of $5.0259 and daily interest on advances of $2.3154) to the date of

judgment; plus administrative costs of $55.00 (including lis pendens filing fee of $5.00 and a title

report fee of $50.00) pursuant to the promissory note and mortgage; plus filing fees in the amount

of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth

in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred. Plaintiff United States is also owed the amount of $2,288.40 for interest credit or subsidy



                                                 3
              Case 5:19-cv-04104 Document 1 Filed 11/05/19 Page 4 of 7




subject to recapture; plus interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961;

and foreclosure of all Defendants' interests in the subject real estate.

        10.      No other action has been brought to recover these sums.

        11.      Plaintiff United States has completed all loan servicing requirements of Title V of

the Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

        12.      The following Defendant may claim an interest in the real property:

                 a.     Defendant Camille Elaine English, a/k/a Camille Elaine Winebrenner, may

                        claim a marital interest in the real property.

        13.      The indebtedness due Plaintiff United States by Defendant Ryan P. Winebrenner is

a first and prior lien on the property described above.

        14.      The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States.

        15.      Less than one-third (1/3) of the original indebtedness secured by the mortgage of

Plaintiff United States was paid prior to default.

        Plaintiff United States demands in rem judgment of foreclosure and in personam judgment

against Defendant Ryan P. Winebrenner in the amount of $47,603.97 (including unpaid principal

of $31,903.61, escrow replenish of $11,489.26, agency title report fees of $225.00, caretaker fees

of $2,275.00, homeowner advance program for escrow of $711.07, escrow fees of $999.00, and

late fees of $1.03) as of June 26, 2019; plus interest in the amount of $17,669.95 (including interest

on principal of $16,394.44 and interest on advances of $1,275.51) accrued to June 26, 2019; plus

interest accruing thereafter at the daily rate of $7.3413 (including daily interest on principal of

$5.0259 and daily interest on advances of $2.3154) to the date of judgment; plus administrative

costs of $55.00 (including lis pendens filing fee of $5.00 and a title report fee of $50.00) pursuant



                                                     4
              Case 5:19-cv-04104 Document 1 Filed 11/05/19 Page 5 of 7




to the promissory note and mortgage; plus filing fees in the amount of $400.00 allowed pursuant

to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus

court costs and the costs of this action presently and in the future incurred. Plaintiff United States

further demands in rem judgment in the amount of $2,288.40 for interest credit or subsidy subject

to recapture; plus interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961.

       Plaintiff United States further demands that its Mortgage be declared a first and prior lien

on the real property and

       Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interests of all Defendants, and that all right,

title, and interest in and to the real property of all Defendants, and of all persons claiming by,

through or under these Defendants be decreed to be junior and inferior to the Mortgage of the

Plaintiff United States and be absolutely barred and foreclosed.

       Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption

period not to exceed three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that

the sale be subject to any unpaid real estate taxes, special assessments and easements of record.

       Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff United States= in personam
                       judgment against Defendant Ryan P. Winebrenner;



                                                  5
             Case 5:19-cv-04104 Document 1 Filed 11/05/19 Page 6 of 7




               (4)     Plaintiff United States= in personam judgment against Defendant
                       Ryan P. Winebrenner;

               (5)     The interest accruing on Plaintiff United States’ in rem judgment for
                       interest credit or subsidy subject to recapture;

               (6)     Plaintiff United States’ in rem judgment for interest credit or subsidy
                       subject to recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

       Plaintiff United States further demands that in the event the judgment is not satisfied from

the proceeds of the sale, that it be granted judgment against Defendant Ryan P. Winebrenner for

any deficiency that exists after crediting the proceeds, together with interest accruing at the legal

judgment rate until paid.

       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal to

place the applicant in full, complete, and peaceful possession of the real property.




                                                 6
             Case 5:19-cv-04104 Document 1 Filed 11/05/19 Page 7 of 7




                                                     Respectfully submitted,

                                                     STEPHEN R. McALLISTER
                                                     United States Attorney
                                                     District of Kansas

                                                     s/ Kathryn E. Sheedy
                                                     KATHRYN E. SHEEDY
                                                     Assistant United States Attorney
                                                     Ks. S.Ct. No. 22867
                                                     290 Federal Bldg.
                                                     444 SE Quincy Street
                                                     Topeka, Kansas 66683
                                                     PH: (785) 295-2850
                                                     FX: (785) 295-2853
                                                     Email: kathryn.sheedy@usdoj.gov
                                                     Attorneys for the Plaintiff


                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Topeka, Kansas.

                                                     s/ Kathryn E. Sheedy
                                                     KATHRYN E. SHEEDY
                                                     Assistant United States Attorney




                                                7
                     Case 5:19-cv-04104 Document 1-1 Filed 11/05/19 Page 1 of 3




 Form RD 1940·16                                                                                                                           Form Approved
 (Rev. 7-05)                                                                                                                               0MB No. 0575-0172
                                                     UNITED STATES DEPARTMENT OF AGRICULTURE
                                                              RURAL HOUSING SERVICE

                                                                    PROMISSORY NOTE
  Type of Loan                                                                                                                             SATISFIED

   Loan No.
                      -----------
                       SECTION 502
                                                                                                                     This ___ day of
                                                                                                                     United Stales of America
                                                                                                                                                                ,2D - - · -

                                                                                                                     By:~.
  Date:            04/~
                                 R.w
                              f:' 1      20 __0__
                                               6_ _                                                                  TIiie:
                                                                                                                     USDA, Rural Housing Services
  108 E Sycamore
                                                                        (Property Address)
   Independence                                                       ,Montgomery                               _K_S~-=-~--~-
                        (Clly or Town)                                               (County)                            (State)
 BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise lo pay to the order of the Unlted
 States of America, acting through the Rural Housing Service (and Its successors) ("Government")$ 3 s, 640. oo
 (this amount Is called "principal"), plus lnteresL
 INTEREST. Interest will be charged on the unpaid principal unlll the full amount of the principal has been paid. I will pay
 interest al a yearly rate of    s. 7500     %. The Interest rate required by this section is the rate l will pay both before
 and after any default described below.
  PAYMENTS. I agree lo pay principal and interest using one oflwo alternatives indicated below:

      I. Principal and interest payments shall be temporarily deferred. The interest accrued to                   ,__
  shall be added lo lhe principal. The new principal and later accrued Interest shall be payable In 3 96 regular amortized
  installments on the date tndlcaled 1n the box below. I authorize the Government to enter the amount of such new principal
  here: $                       , and the amount of such regular installments in the box below when such amounts have been
  determined. I agree to pay principal and Interest In installments as indicated in the box below.
     II. Payments shall no! be deferred, I agree lo pay principal and Interest in                                     396            Installments as indicated In
  the box below.
  I will pay principal and interest by maklng!1pa¥m~.11!,every month.                                   r\Lu
  I will make my monthly paym~nl on the :Nt't d"ay of each month beginning on             May 2-\l .1.1    , 2006 and
  continuing for _ll§._ months. I will make these payments every month until I have paid all of the principal and interest
  and any other charges described below that 1may owe under this note. My monthly payments will be applied to Interest
  before principal. If on      April ':M):tt ~rn, I still owe amounts under this note, l will pay those amounts In full on
  that date, which is called the "maturity ~ate."
  My monthly payment will be Si 2 o1 • o6                             • I will make my monthly payment at .i...u.sa:._.t.,l.Wlau.....l.U......,·.....................,.J..li.J=---1
  noted on my b:llHng statement                                                          ora different place if required by the Government.


  PRINCIPAL ADVANCES. If !he entire principal amount or the loan is not advanced at the time of loan closing, the
  unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
  Government must make the advance provided the advance ls requested for an authorized purpose. Interest shall
  accrue on the amount of each advance beginning on the date or the advance as shown rn the Record of Advances
  below. I authorize the Government lo enter the amount and date of the advance as shown In the Record of Advances
  below. I authorize the Government to enter the amount and dale of such advance on the Record of Advances.

  HOUSING ACT OF 1949. This promissory note ls made pursuant to title V of the Housing Act of 1949. It is for the type
  of loan indicated in the ''Type of Loan" block at the top of this note. This note shall be subject to the present regulations
  of the Government and lo its future regulations not inconsistent with the express provisions of this note.

According 10 the Puperwork Reduction Act of 1995, no persons ate requin:d to respond Ill a cotteclion of infonnation unless ii displays a valid 0MB control
number. The vnlld 0MB control number for !his infonnntlon collccllon is 0575,0172. The lime required lo complete this infottnntion collection is csllmnled lo
overage IS minutes per roiponsc, includlng the lime for reviewing instructiom, searching existing &tn sources, gnthcring nnd mnintaining the data needed. and
comp le ling nnd reviewing the collection of informnlion.




                                                                                                                                                                 Exhibit A
              Case 5:19-cv-04104 Document 1-1 Filed 11/05/19 Page 2 of 3




                                                                                                  Account#

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of--1.L_days
after the dale it is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
payment of principal and Interest. I will pay this charge promptly, bul only once for each late payment.

BORROWER'S RIGHT TO PREPAY, 1have the right to make payments of princfpal at any time before they are due.
A payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government In
writing that I am making a prepayment.

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments lo reduce the amount of principal that I owe under this Nole. If I make a partial prepayment, there
will be no changes In the due date or in the amount of my monthly payment unless the Government agrees in writing to
those changes. Prepayments will be applied lo my loan In accordance wllh the Government's regulations and
accounting procedures in effect on the date of receipt of the payment.
ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments lo the assignee of the note and In such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government Is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan Is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
is sold or title is otherwise conveyed, voluntarily or Involuntarily, the Government may al Its option declare the entire
remaining unpaid balance of the loan Immediately due and payable. If this happens, I will have to Immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. l agree lo perlodlcally provide the Government with
Information the Government requests about my financial situation. If the Government determines that I can get a loan .
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I wlll apply for and accept a loan in a sufficient amount lo
pay this note In full. This requirement does not apply to any cosigner who signed this note pursuant lo section 502 of the
Housing Act of 1949 lo compensate for my lack of repayment ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted ln the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NON PROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply If this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the dale it Is due, I will be in default. If lam In
default the Government may send me a wri!len nollce telling me that if I do not pay Iha overdue amount by a certain date,
the Government may require me to Immediately pay the full amount of the unpaid principal, all the interest that I owe, and
any late charges. Interest will continue to accrue on past due principal and Interest. Even !f, at a lime when I am ln
default, the Government does not require me to pay immediately as described in the preceding sentence, the Government
will still have the right to do so if I am In default at a later dale. If the Government has required me lo immediately pay in
full as described above, !he Government will have the right to be paid back by me for all of its costs and expenses In
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees.




                                                              2:
                    Case 5:19-cv-04104 Document 1-1 Filed 11/05/19 Page 3 of 3




                                                                                                           Account#

     NOTICES. Unless applicable law requires a different method, any notice that must be given lo me under this note will be
     given by delivering ii or by mailing il by first class mail lo me et the property address listed above or at a different address if
     I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
     mailing it by first class mall lo Iha Government al USDA Rural Housing Service, c/o Customer Service Branch
       Post office Box 66889. st. touis. MO 63166                              ,oratadifferentaddressiflamgivenanoliceoflhat
     different address.

     OBLIGATIONS OF PERSONS UNDER THIS NOTE. if more than one person signs this note, each person ls fully and
     personally obligated to keep all of the promises made in this note, Including the promise to pay the full amount owed.
     Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
     may enforce its rights under this note against each person Individually or against all of us together. Thls means that any
     one of us may be required lo pay all of the amounts owed under this note. The term "Borrower" shall refer to each
     person signing this note.

      WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
      dishonor, "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
      dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

     WARNING: Failure to fully disclose accurate and truthful financial Information In connection with my loan
     application may result In the termination of program assistance currently being received, and the denial of
     future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


f• ZJ • o/.    ~1.P,A,. )~£,,.t!WflM                Seal
                                                                      - - - - - - - - - - - - - - Sen!
                        Borrower Ryan P Winebrenner                                    Borrower


     - - - - - - - - - - - - - - Sen!                                 - - - - - - - - - - - - - - Seal
               Borrower                                                         Borrower




     I
               AMOUNT              DATE
                                                  RECORD OF ADVANCES
                                                       AMOUNT                DATE                 AMOUNT                 OA'tE
                                                                                                                                       I
     ms                                           tRl S                                    115\ S
     (2\S                                         (9)   S                                  1161 S
     ms                                          110\S                                     117) !i:
     (41 $                                       (II)   !i:                                (\8) 5..
     <.S) S                                      112)5;                                    (19) S
     /6)   $                                     (13\   s                                  120\ S
     (7) $                                       (14) $                                    (21) S

     I                                                                                    TOTAL       s                                I




                                                                      3
               Case 5:19-cv-04104 Document 1-2 Filed 11/05/19 Page 1 of 6


                                                                                                                                            STATE OF RANSAS MONTGOMERY COUNTY
                                                  .(                                                                                       :P-li!D FOR RECORD
                                                                                                                                           ~ JLYN CALHOUN, REGISTER. OF DEEDS
                                                                                                                                           :l:23:5? PM. 4/J5t:?006 Receipt No.: 19539
                                                                                                                                             MORTGAGE                            $6.00
                                                                                                                                            ADDITIONAL PAGES                    $10.00
                                                                                                                                             TECHNOLOGY Fl.TNO                  $l:l,OO
                                                                                                                                                     BOOK:            557             MOE:               58


                                                                                                                                                                                                               ~~
                                                                                                                                                                                                               i'::;..
                                                                                                                                                                                                               ·, .~   ~



                                                                                                                                                                                                                 ~:
                                                                                                                                                                                                                       C

Form RD 3550-14 KS                                                                                                                                          Form Approved
(9·00)                                                                                                                                                      0MB No. 0575-0172
                                                                  United States Department of Agriculture
                                                                          Rural Housing Service
                                                                  MORTGAGE FOR KANSAS
THIS MORTGAGE {"Security Instrument") is made on                                                                  April 21, 2006                                            , [Date)
Themortgngor is RYAN P. WINEBRENNER, a single person
                                                                                                                ("Borrower").
This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency,
United States Department of Agriculture ("Lender"), whose address is Rural Housing Service, c/o Centralized Servicing Cemcr,
United Stntes Depanment of Agriculture, P,O, Box 66889, St. Louis, Missouri 63166.

Borrower is indebted to Lender under the following promissory notes and/or assumption agreements {herein collectively called
"Note") which hnvc been executed or assumed by Borrower nnd which provide for monthly payments, with the full debt, if not
paid earlier, due and payable on the maturity date:

Date of Instrument                                            Principal Amount                                               Mnturity Date

4-21-06                                                        $35,640.00                                                      4-21-39
This Security ln~trumcnt secures to Lender: (n) the repayment of the debt evidenced by the Note, with interest, nnd all renewals,
extensions and rnodi1icutions of the Note; (b) the payment of nil other sums, with interest, ndvnnced under paragraph 7 to protect
the property covered by this Security Instrument; {c) the pcrfonnance of Borrower's covemmts and agreements under this
Security Instrument and the Note, and (d) the recapture of MY pnyment nssistnncc and subsidy which may be grnnted to the
Borrower by the Lender pursuant to 42 U.S.C. §§ 1472{g) or 1490a. For this purpose, Borrower does hereby mortgnge, grant,
nnd convey to Lender the following described property locuted in the County of       Montgomery
                                                            , State ofKansns

                         I
        Lot 14J Block 3, McBride's Northside Addition to the City of Independence,
        Montgomery County. Kansas




At·cimlmg 1,11/ie P11prn1wk Hed11c1hw Act ,,j 199$, 11r1 prn111,r ,mt roq11ired 111 ,..,pmul w d cri/lec1/t111 ,if /1,ft1t111111/1111 1111/e.H 11 //1.tpl,(v., u m!itl 0.1 IIJ cm11ro/ number
 71,- 1•u/lJ 0MB c,mtrvl 1111mher fi1r 1M,· lt,ftm11w/011 c11/l"·tlm1 /.1· 1/J"J,fl/ "2 111e time n!t/llinul lu tamp/ow 11,/.r ilifomuu/,111 c:t1/lec1im1 I.I" r.1·1/11111/eJ III m·erugr IS
m/11111c.r pa r,,,rp1mre. l11t'/1ttli11g the time j,1r r,!l'iow/11g luvtn1c1i1111.,, .,·mrd1i11g cxi.1/mg ,l111t1 .,,,,,,.,.,,,_ Klllhermg 11111/ nmb11a/11/11g lhu dt1t111icerled. mu/ c11111p/e1111i; uutl
ro1•1rw/11g 11,e c11/leu/m1 ,if ittfan11u1/1111.

                                                                                                                                                                                        Page I of6




                                                                                                                                                                                         Exhibit B
         Case 5:19-cv-04104 Document 1-2 Filed 11/05/19 Page 2 of 6



                                    C                                           (




which has the address of   108 E. Sycamore                     Independence
                                             {Slrcctl                                     [City)

Kansas     67301           (Zli'J            ("Property Address");
    TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."
    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject 10 any
encumbrances of record.
    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree              as follows:
      1. Payment of Principal and Interest; Prepayment and Late Churgcs. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
      2. Funds ror Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another Jaw or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.
      The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
Escrow Hems, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
agreement is made or applicable law requires interest lo be paid, Lender shall not be required to pay Borrower any
 interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
und debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
additional security for all sums secured by this Security Instrument.
      If the Funds held by Lender exceed the amounts pennitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency in no more tlian twelve monthly payments, at Lender's sole discretion.
      Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
 Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.
      3. Application or Payments, Unless applicable law or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs I and 2 shall be applied in the following order of priority: (I) to advances for
the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;

                                                                                                           Page 2 of6
         Case 5:19-cv-04104 Document 1-2 Filed 11/05/19 Page 3 of 6



                            .(                                                   (
(3) to princtpal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.
      4. Charges; Liens. Borrower shall pay·au taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.
      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operati: to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien lo this Security Instrument, If
Lender detennines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten {10) days of the giving of notice,
      Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.
      5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the tenn "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in ·
the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
 pursuant to paragraph 7.
       All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
 mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
 promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
 prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
 Borrower.
       Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
 repair of the Property damaged, If the restoration or repair is economically feasible and Lender's security is not
 lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
 insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
 any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty {30) days a
 notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
 proceeds, Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
 Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
       Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
 extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
 the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
 and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
 sums secured by this Security Instrument immediately prior to the acquisition.
       6. Preservation, Mnintcnnncc, and Protection of the Property; Borrower's Lonn Application;
 Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
 commit wnste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
 by Lender, Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
 be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
 judgment could result in forfeiture of the Property or otherwise materiaily impair the lien created by this Security
 Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
 be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
 in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
  interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
 inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
 connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
 comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
 title shall not merge unless Lender agrees to the merger in writing.
       7. Protection of Lender's Rights in the Property. If Borrower foils to perform the covenants and agreements
 contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
  the Property {such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
  regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
  rights in the Property. Lender's actions may include paying any sums secured by a lien which has priority over this
  Security Instrument, appearing in court, paying reasonabfe attorneys' fees and entering on the Property to make
                                                                                                            Page 3 of6
        Case 5:19-cv-04104 Document 1-2 Filed 11/05/19 Page 4 of 6



                             .(                                                   (
repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other tenns of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment.
      8, Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and tenns for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full,
      9, Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
       to. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are            :-:._._
hereby assigned and shall be paid to Lender, In the event of a total taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
  In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall
be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
sums are then due.
       If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs l and 2 or change the amount of such payments.
       Jt. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
 Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
       12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
mo11gage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
 is not personaily obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
 Security Instrument or the Note without that Borrower's consent.                  .
       13. Notices. Any notice to Borrower proyided for in this Security Instrument shall be given by delivering it or
by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
 Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
 Lender when given as provided in this paragraph.
       14. Governing Law; Scvcrabillty. This Security Instrument shall be governed by federal law, In the event
 that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
 not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
 instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
 the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
 remedies provided by law.
       15. Borrower's Copy. Borrower acknowledges receipt of one confonned copy of the Note and of this
 Security Instrument.
       16. Transfer of the Property or a Bcneficinl Interest in Borrower. If all or any part of the Property or any
 interest in it is leased for a tenn greater than three (3) years, leased with an option to purchase, sold, or transferred
                                                                                                              Page 4 of6
         Case 5:19-cv-04104 Document 1-2 Filed 11/05/19 Page 5 of 6



                            ,(                                                    (
(or if a benelicial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of alt sums secured by this
Security Instrument.
      t 7. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, disability, age or familial status.       .
      18. Sale of Note; Clrnngc of Lonn Servicer, The Note or a partial interest in the Note {together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Nole, If there is
n change of the Lonn Servicer, Borrower will be given wriuen notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.                                       .
      19. Uniform Federal Non-Judldal Foreclosure. lfa uniform federal non-judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.                                                           ·
      20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
to nonnal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
      Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notifiod by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.
      As used in this paragraph "hazardous substances" arc those substances defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or fonnaldehyde, and
radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
protection.        ·
      21. Cross Collaternllzntion. Default hereunder shall constitute default under any other real estate security
 instrument held by Lender and executed or assumed by Borrower, and default under any other such security
 instrument shall constitute default hereunder.
    NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
    22. SHOULD DEFAULT occur in the perfonnnnce or discharge or any obligation in this instrument or
secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for. the account of
Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
property, (c) upon application by It and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
remedies provided herein or by present or future laws.
     23. The proceeds of foreclosure sale shall be applh!d in the following order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior hens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
(d) inferior liens of record required by law .or a competent court to be so paid, (e) at Lender's option, any other
indebtednes,s of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
above.                                                                                                    -
     24. Borrower agrees that Lender will not be bound by any present or future State laws, (u) providing for
valuation, appraisal, homestead or exemption of Lhe property, (b) prohibiting maintenance of an action for a
deficiency judgment or limiting the amount thereof or the time within which such action must be brought, (c)
prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose, including
the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower
                                                                                                             Page 5 of6
         Case 5:19-cv-04104 Document 1-2 Filed 11/05/19 Page 6 of 6



                                (                                                    (

expressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys alt rights
inchoate or consummate, of descent, dower and curtesy.
     25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
tpgether with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
of this Security Instrument. [Check applicable box]
     0 Condominium Rider            D Planned Unit Development Rider              D Other(s) [specify]

     BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through
6 of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument

                                                             _....f_,t',J:J..
                                                                          I<"..wt=c.:..R AJ~,,.,.=\=4=t={),=(4,t,=jC,""'/_ _ _ [SEAL]
                                                                                    ........
                                                               RY7J!J    P • WINEBRENN~wrower
                                                             -------~----[SEAL]
                                                                        Borrower


ST ATE OF KANSAS
                                                                         ACKNOWLEDGMENT
COUNTY OF MONTGOMERY



    On this __2_1s_t_ _ _ day of           Apr_i_l_ _ _ _ _ _20_0_6_ _, before me, a notary

---=p=ub=l=i=c=--_ _ _ _ _ _ _ _ _ ___,personally appeared                         Ryan p. Winebrenner,
__a_s_i_n::::.g_le__,p,_e_r_s_o_n_ _ _ _ _ _ __..;:;}OOiX
who acknowledged that _____h_e_ executed the foregoing instrument ns _ _h_i_s_ _ _ voluntary act
and deed.




[SEAL]
                                                                           ~.r-r:·_
                                                                                                  Notary P u h l ~
My appointment expires _ _7_-_2_-_0_6_ _                                    Charlene H. Smith




                                                                                                                        Page 6 of6
      Case 5:19-cv-04104 Document 1-3 Filed 11/05/19 Page 1 of 1




Form RD 3S50-l2                                                                                                                                 Form Approved
(Rev. 8-00)                                               United States Depnrtmcnt of Agriculture                                               0MB No. 0575-0172
                                                                   Rural Housing Service
                                                                                                                                     Account# -
                                                 SUBSIDY REPAYMENT AGREEMENT
I. Asrcquirud under section S2 I of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in nccordancc with a loan under
section 502 of the Housing Act of 1949 is repayable to the Government upon the disposition or nonoccupnncy of the security
property. Deferred mor1gagc payments ate included as subsidy under this agreement.

2. When l fuil to occupy or transfer title to my home, recapture is due. If l refinance or othciwiso pay in full without trnnsfcr of title
and continue to occupy the property, the amount ofrccnpturc will be calculated but, payment of recapture can be deferred, interest
free, until !he property is subsequently sold or vacnted. lf deferred, the Government mor1gagc can be subordinated but will nol be
released nor the promissory note sntisficd until the Government is paid in full. In situations where deferment ofrcCD.ptutc is an
option, recapture wHJ be discounted 25% if paid in full at lime of scttlcmcnl

3. Market value nttimc oftnitfal subsidy $ 1!7, 5 0 0 , 0 0               less amounl of Rum! Housing Service (RHS) loans
 $ 3 5 , 6 4 0 . 00               less amounl of any prior liens S O • OO                     equals my/our original equity
 $ l 1,860.00                    . This amount equals                 24, 5!6842 % of the market vnluc us determined by
dividing original equity by the mnrkel value.

4. If all loans arc not subject lo rccnpturc, or if all loans subject lo recapture ~re nol being paid, the nmount to be recap!Urcd is
computed according to the following fonnuln. Divide the balance ofloans subject to recapture that arc being paid by the balance of
all open loans. Multiply the result by I 00 to determine the percent of the outstanding balance of open loans being paid

5.                                                                        Average interest rate paid
                 months
                 loan                                               I.I       2.1          3.1          4,1          5.1           6.1
                 outstanding                         1%            2%         3%           4%           5%           6%            7%          >7%
                  0   •59                           .so            .50         .50          .so         .44          .32           .22         .II
                 60   -ll9                          .so            .so         .so         .49          .42          .31           .21         .It
                120   -179                          .50            .so         .50         .48          .40          .30           .20          .10
                180   -239                          .50            .so         .49         .42          .36          .26           ,18          .09
                240   •299                          .50            .so         .46         .38          .33           .24          .17          .09
                300   •359                          .50            .4S         .40         .34          .29           .21          .14          .09
                360   & up                          .47            .40         .36         ,31          .26           .19          .13          .09

6, Cnlculaling Rcc~pturc
          Market value (at the time of transfer or nbnndoruncnt)
      LESS
             Prior liens,
             RHS balance.
             Reasonable closing costs,
             Principnl reduction at note rule,
             Original cquily (see paragraph 3), and
             Capital improvements (sec 7 CFR part 3550).
      EQUALS
          Apprccintion value. (lflhis is n pos\tivc value, continue.)
      TIMES
          Percentage in parngraph 4 (ifnpplicnblc),
          Percentage in paragraph 5, and
          Return on borrowers original equity (100% • percentage in paragraph 3).
      EQUALS
          Value appreciation subject to recapture, Recapture due equals the lesser of this figure or
          the amount of subsidy received.

Borrower agree~ to pay recapture in nccordruicc· with this agreement.

     Borrower                                                                                                     Date            .l. I          ,a c.(J
 Ryan P Winebrenner                                        r\MtVi) p
                                                               I
                                                                            luJ~';W(                                        04-':l?.Q-2006
     Borrower                                                                                                     Dale
                                                                                                                            04-20-2006
Accnrding In 1M /'apmrr>rk RcductloH Act nf /99!. ttn per.rnn., arc required tn rc,pnnd In a c11//cclinn nfinfnrmarlnn unlc,., It di1pta.,., a volld 0MB control number Tha va/,d
0MB con/ml numher/nr !hi.< ln/nrmatinn cnllcctinn It f/S7S-OJ 72. The time r<quircd tn cnmJ1foto thl11,vnrmat/on ,nllcctinn f.t e.rl(motcd In nrcragc S minuter l"'r nupnn.1e,
/nc/11di•g tho 111nc /nr rov/cwlng lrt.1tn1,tinn.t, .,carr:hlng cxl,llng da!n 1n11rr:c.,, gathcring and mn/11/alnlng Jh~ data needed, and cnmplctlng and rcvlcwlng the cnl/N:tlnn n/
l1!fi,nnn1inn


                                                                                                                                                            Exhibit C
